Iobst, J.,
This is a petition for more specific statement of claim. Plaintiff brings its action on a policy of indemnity to recover the loss sustained by the fraud and dishonesty of its employee. In the policy plaintiff agrees that any failure on the part of the principal to account for moneys and property received by him and coming to the knowledge of plaintiff’s officials “will be immediately reported to the defendant company at its home office ... by registered letter;” and that “there shall be no liability on this bond for any act or acts of the principal committed after the executive officials . . . shall have become aware of any act which may be made the basis of a claim hereunder.” The plaintiff should set forth the exact date when it first learned of the failure on the part of the principal to account for moneys and property received by him belonging to the plaintiff; how much he fraudulently withheld at that time; and whether any further acts of dishonesty occurred after notice or knowledge thereof was had by plaintiff of the fraud practiced upon it by its employee. To this extent, the plaintiff is to amend his statement of claim. At the argument, counsel for plaintiff offered to amend paragraph four of its statement. This may be done.

Decree of Court.

Now, March 18, 1929, leave is granted to plaintiff to amend its statement of claim as indicated in the opinion, whereupon the defendant is to file his affidavit of defense within fifteen days after service thereof.
From Edwin L. Kohler, Allentown, Fa.